Citation Nr: 0842764	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for alcoholism, claimed 
as secondary to PTSD.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 1985.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The veteran testified before the undersigned via 
videoconferencing technology in April 2007.  A transcript of 
that hearing has been associated with the record.

The Board remanded the appeal in August 2007.  While the 
appeal was in appellate status, the veteran requested an 
additional hearing.  Such hearing was scheduled in August 
2008, but the veteran failed to appear.  The case was 
recertified to the Board in August 2008.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence that a claimed 
in-service stressor occurred.

3.  The diagnoses of PTSD are not based on any verified, 
credible stressor from the veteran's active service.

4.  An acquired psychiatric disorder other than PTSD was not 
manifest in service and is unrelated to service.

5.  Alcoholism is not related to a service connected disease 
or disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

2.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  The claim of entitlement to service connection for 
alcoholism has no legal merit.  38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in December 2004 asked the veteran to submit 
or identify pertinent evidence.  Regarding his claimed PTSD, 
he was asked to complete a questionnaire and identify 
evidence of treatment.  The evidence necessary to support a 
claim for service connection was discussed.  The evidence of 
record was listed, and the veteran was told how VA would 
assist him in obtaining pertinent evidence.  

In March 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  The veteran's service treatment 
records and personnel records are associated with the claims 
folder.  The RO contacted the U.S. Army and Joint Services 
Records Research Center (JSRRC) in an attempt to verify the 
veteran's stressor event.  See the October 2007 request for 
information and the JSRRC's response.  The veteran was 
afforded the opportunity to testify before a Veterans Law 
Judge.  He was scheduled for an additional hearing but failed 
to appear.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  In fact, in April 2006 the veteran 
indicated that he had no further evidence to submit.  The 
Board is also unaware of any such outstanding evidence or 
information.  

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims for service connection for a psychiatric disorder to 
include PTSD and alcoholism.  However, for reasons explained 
immediately below, an examination is not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

Regarding the claim for service connection for a psychiatric 
disorder, there is no evidence of a disability or symptoms in 
service or an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service.  The record is missing critical evidence 
of McLendon elements (2) and (3).  Thus, the Board finds that 
a medical examination is not warranted.

While there is medical evidence that the veteran currently 
has PTSD, the record is missing critical evidence of an 
indication that an event, injury, or disease occurred in 
service, McLendon element (2).  As discussed below, the 
veteran's in-service stressor event has not been verified.  
The outcome of this claim hinges on matters other than those 
which are amenable to VA examination and medical opinion.  
Specifically, the outcome of the claim of service connection 
hinges on what occurred, or more precisely what did not 
occur, during service.  The VA examiner would be unable to 
provide evidence of an in-service stressor event.  Thus, 
obtaining a medical nexus opinion under the circumstances 
presented in this case would be futile.  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  For the foregoing reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
a final decision in this appeal.

Factual Background

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the combat provisions of 38 
U.S.C.A. § 1154(b) (West 2002).

Service medical records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the veteran's 
psychiatric health.  On mental status evaluation in May 1984, 
the examiner noted that the veteran was being screened for 
entrance into Airborne School.  He indicated that review of 
the veteran's medical record and interview suggested that the 
veteran was a highly motivated individual with no presence of 
emotional instability contraindicative to entrance into 
Airborne School.  An associated examination revealed that the 
veteran was psychiatrically normal.  

In August 1985 the veteran declined a separation medical 
examination.

The report of a March 1988 examination for the U.S. Army 
Reserves indicates that the veteran was psychiatrically 
normal.  At that time, the veteran denied depression or 
excessive worry and nervous trouble of any sort.  

On periodic examination in January 1995, the veteran again 
denied depression or excessive worry and nervous trouble of 
any sort.  Clinically, he was psychiatrically normal.  

During a November 1996 examination for Army Reserve purposes, 
the veteran again denied depression or excessive worry and 
nervous trouble of any sort.  He was determined to be 
psychiatrically normal.

Review of the VA treatment records associated with the record 
indicates that the veteran first sought care in November 
2004.  A PTSD screen was positive.  

The veteran was admitted to a VA domiciliary in December 
2004.  During individual therapy, he described his PTSD 
stressor as having seen a fellow soldier run over by a tank 
in Germany.  The diagnoses included depressive disorder not 
otherwise specified, and polysubstance dependence of crack 
and alcohol.  

In February 2005 the veteran submitted a statement regarding 
his claimed stressor.  He indicated that he served as a 
driver on a track vehicle and that his new platoon sergeant 
lost control of the vehicle while being taught how to drive 
it by the veteran and his squad leader.  He stated that the 
platoon sergeant was trapped under the vehicle and died.

The veteran was hospitalized at a VA Medical Center (VAMC) 
from March to April 2007.  The discharge diagnoses included 
PTSD.

At his April 2007 hearing, the veteran provided testimony 
concerning his claimed stressor.  He provided the names of 
his squad leader and platoon sergeant.  He stated that he was 
pretty sure that the incident occurred off post.

In October 2007, the RO requested assistance in verifying the 
veteran's claimed stressor from the JSRRC.  JSRRC responded 
in October 2007 that it had coordinated its search with the 
U.S. Army Combat Readiness Center and were able to document 
ground incidents in Germany during the reported period.  
JSRRC reported that it was unable to locate records 
documenting the incident alleged by the veteran, and was also 
unable to verify a death under the name provided by the 
veteran.

In January 2008 the RO received a request from the veteran 
for additional time to seek evidence supporting his claimed 
stressor.  To date, no such evidence has been submitted.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).



	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

As discussed above, the veteran did not engage in combat.  
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection for 
PTSD is not warranted.  In this regard, the Board notes that 
there is no independent corroboration of a claimed in-service 
stressor.  As noted above, the RO contacted the JSRRC in 
October 2007 in an attempt to obtain corroborating evidence 
that the stressor event occurred.  The JSRRC searched for 
evidence and was unable to verify that the stressor event 
occurred.  The Board again notes that a noncombat veteran's 
testimony alone does not qualify as credible supporting 
evidence of occurrence of an in-service stressor as required 
by 38 C.F.R. § 3.304(f).  The Board is not required to accept 
a veteran's uncorroborated account of his military 
experiences or the findings of psychiatrists and 
psychologists that are based on such an uncorroborated 
history provided by the veteran.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  As such, without a confirmed in-
service stressor, service connection may not be granted.  

In sum, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
record shows a diagnosis of PTSD, the veteran's claimed in-
service stressor has not been confirmed.  Having carefully 
considered all procurable and assembled data, the Board 
concludes that the criteria for service connection for PTSD 
are not met.  

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
	
        Acquired Psychiatric Disorder other than PTSD

The Board has also concluded that service connection is not 
warranted for an acquired psychiatric disorder other than 
PTSD.  In this regard, the Board notes that nothing in the 
contemporaneous record supports the occurrence of psychiatric 
symptoms in service.  Rather, repeated examinations are 
negative for any psychiatric disorder, and the veteran denied 
depression or excessive worry and nervous trouble of any 
sort.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of any acquired psychiatric disorder.  
Specifically, the record is silent for any diagnosis, 
complaint, or abnormal finding pertaining to the veteran's 
psychiatric health until 2004, almost 20 years after service.  
A lengthy period of time without evidence of treatment may be 
viewed as evidence against a claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The veteran has not 
identified or submitted evidence demonstrating otherwise.  
The most probative evidence demonstrates that this disability 
is not related to service.  

In summary, the preponderance of the evidence is against a 
finding of the presence of an acquired psychiatric disorder 
in service or for many years thereafter.  Moreover, there is 
no reliable evidence demonstrating a relationship between the 
veteran's currently diagnosed psychiatric disorder and 
service.  Accordingly, there is no basis upon which to grant 
service connection.

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert.	

	Alcoholism

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2008).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of an appellant's own alcohol or drug abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.   See also 
VAOPGPREC 2-97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) U.S. 
Court of Appeals for the Federal Circuit held that a veteran 
could receive compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability.  In other words, 38 
U.S.C.A. §§ 1110, 1131 do not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.

These laws and regulations clearly establish that alcoholism 
is not a disability for which service connection can be 
established or compensation is paid.  In addition, the 
appellant does not have any service connected disabilities on 
which entitlement to service connection on a secondary basis 
may be established.  Therefore, this aspect of the 
appellant's claim does not present a basis for which relief 
may be granted, and has no legal merit.  As the disposition 
of this claim is based on law and not the facts of this case, 
the claims must be denied based on lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to service connection for alcoholism is denied.



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


